United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.O., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
John O’Donnell, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1394
Issued: November 3, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 15, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ May 4, 2007 and January 18, 2008 merit decisions concerning his
entitlement to continuation of pay. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established entitlement to continuation of pay after
November 18, 2006.
FACTUAL HISTORY
The Office accepted that on October 21, 2006 appellant, then a 54-year-old motor vehicle
operator, sustained right ankle and right deltoid ligament sprains when he twisted his ankle while
stepping down from his vehicle. Appellant stopped work on the date of the injury. On the form,
he filed for the injury, he claimed entitlement to continuation of pay not to exceed 45 days.

Appellant was initially treated at the Norwegian American Hospital emergency
department on October 21, 2006 and from Dr. Joel Anderson, a podiatrist. On October 23, 2006
Dr. Anderson reported that x-rays showed an avulsion fracture of the calcaneus of the right ankle
and possible ruptures of the calcaneal fibular and anterior talo-fibular ligaments of the right
ankle. He also diagnosed a severe right ankle sprain and indicated that appellant might be totally
disabled for six to eight weeks. On November 6, 2006 Dr. Anderson noted that recent magnetic
resonance imaging (MRI) scan testing of appellant’s right ankle showed edema at the anterior
talofibular ligament with poor visualization of the ligament consistent with injury. He found that
appellant was totally disabled from work for the next two weeks but would return for a follow-up
examination in two weeks “with the possibility of return to work if stability and decreased pain is
noted with ambulation.”
On November 22, 2006 Dr. Anderson stated that appellant reported that he had pain and
instability on a daily basis and tried to increase his ambulatory activities with difficulty.
Appellant indicated that he wanted to return to work as soon as possible, but had concerns about
his right ankle instability and difficulty with walking. Examination showed pain in the calcaneal
fibular and anterior talo-fibular ligaments of the right ankle. Dr. Anderson stated, “He is to
continue with ankle brace and is not to return to work due to concerns of ankle weakness and
instability. I don’t recommend light duties due to concern of the possibility of surgery in the
near future.” On December 6, 2006 he noted that appellant had reported improvement in his
right ankle condition. There was minimal pain on palpation and range of motion of the right
ankle and calcaneal fibular and anterior talo-fibular ligaments. Dr. Anderson indicated that
appellant could return to work on December 7, 2006 with “no restrictions as tolerated” and stated
that there was no need for further treatment or surgery. Appellant returned to his regular-duty
work for the employing establishment on December 7, 2006.
The U.S. Postal Inspection Service conducted an investigation of appellant’s activities
after his October 21, 2006 injury and provided evidence that he worked for EDCO Inc., a
subcontractor for the Comcast Cable Company, between October 23 and December 5, 2006. The
testimony of appellant and other documentary evidence establishes that, for about three days per
week during this period, appellant drove his personal vehicle to pick up cable boxes and modems
from private residences. Surveillance video was obtained of appellant working in his yard
between November 21 and December 5, 2006. On November 21 and 27, 2006 appellant
performed such tasks as carrying cinder blocks and plywood sheets, kneeling to work with tools
on the ground, mowing the lawn, shoveling stones into a wheelbarrow, pushing the wheelbarrow
back and forth a number of times between a stone pile and a pool, and patting down dirt and
moving stones with both feet.
Two investigators interviewed Dr. Anderson on December 11, 2006 and presented him
with surveillance videotapes of appellant’s activities at home on November 21 and 27, 2006.
The investigators stated that if, Dr. Anderson had known that appellant was capable of shoveling
the truck load of rocks, mowing the lawn without problems, and driving for extended periods
while performing private employment, he would have released appellant back to normal work.
The investigators noted:
“Dr. Anderson admitted that [appellant] had misrepresented himself during his
November 22, 2006 visit, based on what he observed in the videotape of

2

November 21 and 27, 2006. He opined that based on his observation of the
videotape activities of [appellant], he could have returned to his job driving a
truck for the [employing establishment].”
In a December 11, 2006 statement, Dr. Anderson indicated that he had reviewed the
surveillance videotape and believed that appellant had misrepresented himself about his workrelated condition. He noted, “[Appellant] was capable of performing the duties as described by
his employment agency sooner than anticipated. Light duties would have been possible within
four weeks of the injury and full duties as tolerated at the four-week interval -- according to the
video that was reviewed.”
On March 29, 2007 the Office asked appellant to provide medical evidence establishing
that he was in fact disabled from his work at the employing establishment on and after
October 23, 2006 given that he worked in other employment on and after this date.
In a May 4, 2007 decision, the Office denied appellant’s claim for continuation of pay on
and after October 23, 2006 on the grounds that the evidence failed to establish that he was totally
disabled from his federal employment due to his employment injury.1 It found that the medical
reports of Dr. Anderson and the evidence indicating that he was able to perform another job
beginning October 23, 2006 established that he was not entitled to continuation of pay after that
date.2
Appellant requested a hearing before an Office hearing representative. The hearing was
held on October 25, 2007. Appellant testified that he worked for EDCO Inc. on various dates
while he was off work from his job at the employing establishment due to his October 21, 2006
injury. His work for EDCO Inc. involved retrieving cable equipment from former customers and
required him to drive his personal vehicle. Appellant asserted that he did not climb stairs or
engage in extensive walking between the time of his injury and his return to regular work on
December 7, 2006. He alleged that the medical restrictions provided by Dr. Anderson did not
specifically restrict him from driving a vehicle.
Appellant submitted an April 23, 2007 letter from Dr. Anderson who described the
medical treatment provided since October 23, 2006. He was unaware, until visited by postal
inspectors, that appellant was performing private work while he was off work from the
employing establishment on disability compensation. Dr. Anderson indicated that an avulsion
fracture of the calcaneal fibular ligament generally should be immobilized for at least four to six
weeks status post injury, possibly longer if surgery was necessary. Based on the objective
findings and test results, he would not have allowed appellant to return to any work activities at
EDCO Inc. or the employing establishment for at least four to six weeks.

1

The Office determined that appellant was entitled to continuation of pay for October 21 and 22, 2006.

2

It appears from the record that the employing establishment actually paid appellant 45 days of continuation of
pay, but it is unclear whether appellant was required to use leave to cover the period of continuation of pay denied in
the Office’s May 4, 2007 decision.

3

In a January 18, 2008 decision, the Office hearing representative affirmed the Office’s
May 4, 2007 decision, as modified, to reflect that appellant was entitled to continuation of pay
for the period October 21 to November 18, 2006. The Office hearing representative determined
that the opinion of Dr. Anderson showed that appellant could return to his regular-duty work by
November 19, 2006, i.e., four weeks after his October 21, 2006 injury.
LEGAL PRECEDENT
In order to establish entitlement to continuation of pay, an employee must establish, on
the basis of reliable, probative and substantial evidence, that he was disabled as a result of a
traumatic employment injury. As part of this burden, he must furnish medical evidence from a
qualified physician who, based on a complete and accurate history, concludes that the
employee’s disability for specific periods was causally related to such injury.3 As used in the
Federal Employees’ Compensation Act, the term “disability” means incapacity because of an
injury in employment to earn wages the employee was receiving at the time of the injury.4 In
other words, if an employee is unable to perform the required duties of the job in which he was
employed when injured, the employee is disabled.5
ANALYSIS
The Office accepted that on October 21, 2006 appellant sustained right ankle and right
deltoid ligament sprains when he twisted his ankle while coming down off his vehicle.
Appellant claimed entitlement to continuation of pay for up to 45 days following the injury. The
Office determined that he was entitled to continuation of pay for the period October 21 to
November 18, 2006, i.e., for four weeks after his October 21, 2006 injury. It found that appellant
did not submit medical evidence establishing that he had employment-related disability after that
point such that he would be entitled to additional continuation of pay.
The Board finds that appellant did not meet his burden of proof to submit medical
evidence showing that he was entitled to continuation of pay for the period following
November 18, 2006. Dr. Anderson, an attending podiatrist, initially suggested that appellant
might be disabled by the October 21, 2006 employment injury for six weeks or more. However,
after he became aware that appellant performed work for a private cable contractor and
performed heavy yard work at his home between late October and early December 2006,
Dr. Anderson provided an opinion that appellant could return to his regular work for the
employing establishment four weeks after his October 21, 2006 employment injury.
In a December 11, 2006 statement, Dr. Anderson indicated that he had reviewed the
surveillance video from November 21 and 27, 2006 of appellant’s work at home, and stated that
he believed that appellant had misrepresented himself about his work-related condition. He
concluded that appellant was capable of performing his regular duties for the employing
3

Carol A. Dixon, 43 ECAB 1065 (1992); Virginia Mary Dunkle, 34 ECAB 1310 (1983).

4

Marvin T. Schwartz, 48 ECAB 521 (1997).

5

Id.

4

establishment sooner than anticipated and indicated that, according to the videotape that was
reviewed, he would have been able to perform full-duty work for the employing establishment
by four weeks after October 21, 2006.6
In an April 23, 2007 letter, Dr. Anderson indicated that an avulsion fracture of the
calcaneal fibular ligament generally should be immobilized for at least four to six weeks status
post injury, possibly longer if surgery was necessary. He stated that, based on the objective
findings and test results, he would not have allowed appellant to return to any work activities at
EDCO Inc. or the employing establishment for at least four to six weeks. Dr. Anderson noted
that, if he had known about appellant’s extensive physical activities after October 21, 2006, he
might have recommended that he stay off work for a longer period. It does not change his earlier
opinion that appellant’s level of activity after October 21, 2006 established that he could return
to his regular-duty work for the employment establishment four weeks after the October 21,
2006 injury, i.e., on or about November 19, 2006.
Appellant did not submit any medical evidence showing that he had employment-related
disability after November 18, 2006. Therefore, the Office properly found that he was not entitled
to continuation of pay after November 18, 2006.7
CONCLUSION
The Board finds that appellant is not entitled to continuation of pay after
November 18, 2006. While appellant appealed the May 4, 2007 decision, the January 18, 2008
decision superseded and modified it as to the dates for which benefits are payable.

6

Dr. Anderson also indicated that appellant might have been able to perform light-duty work prior to four weeks
after October 21, 2006, but he did not specify when this could have occurred.
7

See supra note 3 and accompanying text.

5

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
January 18, 2008 decision is affirmed.
Issued: November 3, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

